May 10, 2011 Robeco-Sage Triton Fund, LLC, et al 909 Third Avenue, 32nd Floor New York, NY 10022 Re: Robeco-Sage Triton Fund LLC Robeco-Sage Multi-Strategy TEI Fund LLC Robeco-Sage Multi-Strategy TEI Institutional Fund LLC Robeco-Sage Multi-Strategy Fund LLC Robeco-Sage Multi-Strategy Institutional Fund LLC Robeco-Sage Multi-Strategy Master Fund LLC Rebeco-Sage Multi-Strategy TEI Master Fund LLC Registered Management Investment Company Bond Effective Period: April 30, 2011 to April 30, 2012 Dear Trustees, As requested, I have examined the Registered Management Investment Company Bond limit of liability requirements, as prescribed by SEC Rule17g-1, for the funds insured under the St. Paul Fire and Marine Insurance Company Bond No. 490PB2892. This analysis is based upon the total asset value of each Master fund, as stated in the relevant renewal application. The results of the analysis are as follows: Fund Asset Value Required Limit Robeco-Sage Multi-Strategy TEI Master Fund, LLC Robeco-Sage Multi-Strategy Master Fund, LLC Total Required Limit: Robeco Sage has elected to purchase a bond limit in excess of that required at the trust level (displayed above) in order to maintain an increased coverage limit based upon the individual fund assets. Fund Asset Value Required Limit Robeco-Sage Triton Fund LLC Robeco-Sage Multi-Strategy TEI Fund LLC Robeco-Sage Multi-Strategy TEI Institutional Fund LLC Robeco-Sage Multi-Strategy Fund LLC Robeco-Sage Multi-Strategy Institutional Fund LLC Total Elected Limit: The limit of liability under the current Bond, effective from April 30, 2011 to April 30, 2012, is $1,750,000. Therefore, according to these calculations, the limit amount is sufficient to meet the requirements of SEC Rule 17g-1. Sincerely, Graig Vicidomino Account Executive cc:Patricia Bernasconi, Senior Managing Director
